DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US 15/599,623 that issued as US 10,620,444 on 4/14/20.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/599,623, filed on 5/19/17.

Response to Amendment
Amended claims were filed prior to initial examination on 12/4/20.  Claim 1 was canceled and Claims 2-24 were new.  This was the last amendment to the claims and is the claim set being examined.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/15/20, 6/25/20, and 12/29/20 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.  References that are crossed off were either duplicates (marked as such) or the examiner was unable to locate them in the file.  The NPL and FOR are in the parent file.  

Terminal Disclaimer
The terminal disclaimer filed on 8/13/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,620,444 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 2-24 are allowed.
Although the prior art teaches an optical system for beam shaping comprising a diffractive optical beam shaping element comprising a phase mask, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 2, 17, and 19 including a near field optical element arranged downstream of the diffractive optical beam shaping element at a beam shaping distance and configured to focus the laser beam into the focus zone and create a modification in the material to be processed, wherein the beam shaping distance corresponds to a propagation length of the laser beam within which the plurality of beam shaping phase distributions transform the transverse input intensity profile into a transverse output intensity profile, the transverse output intensity profile comprising at least one of: a structure of rings, or a structure of ring segments that are respectively limited to an azimuthal angular range or the phase mask being configured areally and comprising a plurality of area segments that are respectively configured for imposing a segment-specific phase distribution of the plurality of beam shaping phase distributions on the laser beam, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/13/21